14 A.3d 747 (2011)
205 N.J. 230
In the Matter of Alan S. PORWICH, an Attorney at Law (Attorney No. XXXXXXXXX).
D-59 September Term 2010, 067370
Supreme Court of New Jersey.
March 22, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-279, concluding on the record certified to the Board pursuant to Rule 1:20(f) (default by respondent), that ALAN S. PORWICH of JERSEY CITY, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.4(b) (failure to communicate with client), RPC 1.16(d) (failure to protect a client's interests on termination of the representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that ALAN S. PORWICH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.